Russell, J.
1. The court did not err in overruling the demurrer to the accusation. The defendant being charged with a misdemeanor, in that he received certain personal property knowing it to have been stolen, it was not necessary to allege that the real thief had been taken and convicted, or to state any reason why he had not been convicted. The offense of receiving stolen goods, under our statute, is a substantive offense, and an offender under this statute is not, in a strict technical sense, an accessory.
2. The court did not err in the rulings upon the admissibility of testimony, nor in the charge, and, while the jury would have been authorized to have acquitted the defendant, there was some evidence to warrant the conviction, and therefore this court can not hold that it was error to refuse a new trial. Judgment affirmed. Pottle, J., not presiding.